Exhibit 4.(a).1.1 October 28, 2009 To:Advent Investments Pte Ltd Shareholders of Partner Communications Company Ltd. Listed on Annex A Attached Hereto Re: Letter of Undertaking We, the undersigned, Scailex Corporation Ltd ("Scailex"), hereby undertake and agree to be bound by the Restatement of the Relationship Agreement by and among the shareholders of Partner Communications Company Ltd. (the "Company") listed on Annex A attached hereto, dated April 20, 2005 ("Relationship Agreement"), as if it were an original party thereto. In no way derogating from the foregoing, the undersigned hereby undertake and agree to maintain the “Required Founders Percentage” (as such term is defined in the Relationship Agreement and Section 22A of the licence dated April 7, 1998 granted by the Minister of Communications to the Company, as amended from time to time). This letter of undertaking shall be deemed to join the undersigned as a party to the Relationship Agreement. As of the date hereof, Advent Investments Pte Ltd shall relinquish their rights and be released from their corresponding obligations under the Relationship Agreement. Sincerely, SCAILEX CORPORATION LTD. Signature : Name: Title: Acknowledged and Agreed: ADVENT INVESTMENTS PTE LTD Signature : Name: Title: Cc: Partner Communications Company Ltd. Annex I Shareholders Table No. Name Reg. No. 1 Eurocom Communications Ltd. 51-082316-4 2 Hot Investments and Financing Ltd. 51-212970-1 3 The Phoenix Insurance Company Ltd. 52-002318-5 4 The Phoenix Pension and Provident Fund Management Ltd. 51-175151-3 5 The Phoenix Provident Fund Ltd. 51-347750-5 6 Excellence Tagmulim and Pitzuim 51-302648-4* 7 Excellence Hishtalmut 51-302648-4* 8 Excellence Merkazit Lepitzuim 51-302648-4* The First International Bank of Israel Ltd. 9 Provident fund Israel IBM corporation employees ltd 52-002272-4 10 Continuing education fund for high school and seminar teachers and inspectors ltd 52-002839-0 11 Continuing education fund for teachers and kinder Garden teachers ltd 52-002725-1 Harel Insurance Company Ltd. 12 Nativ Gemel 52-002235-1 13 Harel Pensia 51-226759-2 14 Harel Insurance Company ltd – Maslulim 52-000407-8 15 Harel Insurance Company ltd - on behalf of the participating policies 52-000407-8 16 Otzma leumi kupat tagmulim-leAtzmaim 52-002149-4 17 Rimon kupat tagmulim leAtzmain vele shirim 52-002364-9 18 Taoz kupat tagmulim leAtzmain vele shirim 52-002245-0 Mizrahi Tfahot Bank Ltd. 19 "Atid " central provident savings scheme fund of united mizrahi bank 52-002155-1 20 Assaf continuing education for employees of united mizrahi bank ltd 52-003156-8 21 Lior central provident savings scheme fund of united mizrahi bank ltd 52-003183-2 22 SeverancePay fund of united mizrahi bank ltd 52-002257-5 Dash Kuput Gemel Ltd. 23 Dash Gemel 51-206520-2 24 Dash Hishtalmut 51-206520-2 25 Capital Gemel Zahav 51-206520-2 26 Capital Gemel 51-206520-2 27 Capital Hishtalmut 51-206520-2 28 Capital Berger Economist Clali 51-206520-2 29 Capital Berger Economist Hishtalmut 51-206520-2 30 Dash Kupat Gemel Titanium 51-206520-2 31 Dash Titanium Keren Hishtalmut 51-206520-2 Direct Provident Managements Ltd. 32 Direct Provident Funds Management Ltd. as trustee of "Yashir Hamelacha" Provident and Compensation Fund of Direct Insurance Group 51-372869-1 33 Direct Provident Funds Management Ltd. as trustee of "Yashir Meiron" Provident Fund of Self Employed Persons of Direct Insurance Group 51-372869-1 34 Direct Provident Funds Management Ltd. as trustee of "Yashir Mishtalem A" Funds for Continuing Education of Direct Insurance Group 51-372869-1 35 Direct Provident Funds Management Ltd. as trustee of "Yashir Mishtalem B" Funds for Continuing Education of Direct Insurance Group 51-372869-1 36 Direct Provident Funds Management Ltd. as trustee of "Yashir Atidoth" Provident and Compensation Fund of Direct Insurance Group 51-372869-1 37 Direct Provident Funds Management Ltd. as trustee of Yashir Central Fund for the Payment of Severance Pay of Direct Insurance Group 51-372869-1 38 Direct Provident Funds Management Ltd. as trustee of "Yashir Keren Hashefa" Provident and Compensation Fund of Direct Insurance Group 51-372869-1 39 Direct Provident Funds Management Ltd. as trustee of "Yashir Teuza" - Provident and Compensation Fund of Direct Insurance Group 51-372869-1 40 Direct Provident Funds Management Ltd. as trustee of "Yashir Compensation - Hamelacha" of Direct Insurance Group 51-372869-1 41 Direct Provident Funds Management Ltd. as trustee of "Yashir Tohelet" Provident and Compensation Fund of Direct Insurance Group 51-372869-1 42 Direct Provident Funds Management Ltd. as trustee of "Yashir Menifa" - Provident Fund for Bank of Israel Employees 51-372869-1 43 Direct Provident Funds Management Ltd. as trustee of "Yashir Security" Pension Fund for Artisans, Industrialists and Self Employed Persons of Direct Insurance Group 51-372869-1 *The registration no. is of Excellence Nesuah Gemel Ltd. which manages those provident funds
